Citation Nr: 0104215	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  98-08 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to an increased rating for the service-connected 
ruptured medial meniscus, right knee, currently evaluated as 
20 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970. 

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a February 1998 rating decision of the 
RO, which continued the 10 percent evaluation assigned for 
the veteran's right knee disability.  

In a decision issued by the Hearing Officer in November 1998, 
the evaluation for the veteran's right knee disability was 
increased to 20 percent, effective on December 23, 1997.  

In November 1999, the Board remanded this matter for 
additional development of the record.  



REMAND

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 U.S.C.A. 
§ 7105(d)(3) (West 1999 & Supp. 2000); 38 C.F.R. § 20.204(b) 
(2000).  Withdrawal may be by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw either a Notice of Disagreement or Substantive 
Appeal filed by the appellant personally without the express 
written consent of the appellant.  38 U.S.C.A. § 7105(b)(2) 
(West 1999 & Supp. 2000); 38 C.F.R. § 20.204(c) (2000).  

In a Statement of Accredited Representative in Appealed Case 
dated in February 1999, but noting conflicting receipt dates 
of February 1999 and December 2000, the veteran's 
representative noted that the veteran was satisfied with the 
decision issued in November 1998, which increased the 
evaluation for the service-connected right knee disability to 
20 percent, and no longer wished to continue his appeal to 
the Board.

However, as noted above, a representative may not withdraw a 
Substantive Appeal filed by the appellant personally without 
the express written consent of the appellant.  38 U.S.C.A. 
§ 7105(b)(2); 38 C.F.R. § 20.204(c).  In this case the 
veteran submitted the pertinent substantive appeal 
personally.  Therefore, the statement from his representative 
cannot serve to withdraw his appeal.

Accordingly, in order to afford the veteran due process in 
this matter, this case must be REMANDED to the RO for the 
following action:

1.  The RO should request that the 
veteran clarify whether he desires to 
withdraw his appeal with respect to the 
issue of entitlement to an increased 
rating for the service-connected right 
knee disability.  If the veteran does 
desire to withdraw his appeal, the RO 
should ensure that the veteran withdraws 
his appeal in accordance with the 
requirements of 38 C.F.R. § 
20.204 (2000).  Specifically, the RO 
should inform the veteran that, if he is 
withdrawing such claim, he must provide a 
signed, written statement to that effect.

2.  If the veteran does not supply 
express written consent for the 
withdrawal of his appeal, the RO should 
review the veteran's claim.  The RO in 
this regard must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to reply thereto. 

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




